Citation Nr: 9935209
Decision Date: 12/20/99	Archive Date: 02/08/00

DOCKET NO. 97-13 384               DATE DEC 20, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

Entitlement to an increased rating in for bilateral hearing loss,
currently rated as 20 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1958 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1995 rating decision by the Department of
Veterans' Affairs (VA) Regional Office in Chicago, Illinois (RO),
which continued a 20 percent evaluation for the veteran's service
connected bilateral hearing loss.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. On audiological examination, the veteran's bilateral hearing
loss was manifested by 58 to 65 percent average puretone decibel
loss in the right and left ears, respectively, and by speech
recognition scores of 76 percent in the right ear and 80 percent in
the left ear.

CONCLUSION OF LAW

The schedular and extraschedular criteria for an evaluation in
excess of 20 percent for bilateral hearing loss have not been met.
38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.321(b)(1), 4.1-
4.14, 4.85-4.87, Diagnostic Code 6100 (1998 & 1999).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has
held that an allegation that a service-connected disability has
become more severe is sufficient to establish a well-grounded claim
for an increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381
(1994), Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).
Accordingly, the Board finds that the veteran's claim for an
increased evaluation is "well grounded" within the meaning of 38
U.S.C.A. 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, VA has a duty
to assist the claimant in developing facts that are pertinent to
the claim. See 38 U.S.C.A. 5107(a). In the instant case, the Board
finds that all relevant facts have been properly developed, and
that all evidence necessary for an equitable resolution of the
issues on appeal has been obtained. The evidence includes the
veteran's service medical records, VA examination and treatment
records, private medical records, personal hearing testimony, and
written statements. The Board does not know of any additional
relevant evidence that is available. Therefore, no further
assistance to the veteran with the development of evidence is
required.

The veteran contends that his service-connected bilateral hearing
loss is more severely disabling than currently evaluated in that it
has prevented him from achieving success as a mortician and
precluded him from other employment.

The standards for rating impairment of auditory acuity are set
forth at 38 C.F.R. 4.85-4.87. In evaluating service-connected
hearing impairment, disability ratings are derived by a mechanical
application of the rating schedule to the numeric designations
assigned after audiometric evaluations are rendered. Lendenmann v.
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using the controlled speech
discrimination tests together with the results of the puretone
audiometry test. The horizontal lines in Table VI (in 38 C.F.R.
4.87) represent nine categories of the percentage of discrimination
based on the controlled speech discrimination test.

- 3 -

The vertical columns in table VI represent nine categories of
decibel loss based on the puretone audiometry test. The numerical
designation of impaired efficiency (levels I through XI) is
determined for each ear by intersecting the horizontal row
appropriate for the percentage of discrimination and the vertical
column appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R.
4.87) by intersecting the horizontal row appropriate for the
numeric designation for the ear having the better hearing and the
vertical column appropriate to the numeric designation level for
the ear having the poorer hearing. For example, if the better ear
has a numeric designation level of "V" and the poorer ear has a
numeric designation level of "VII," the percentage evaluation is 30
percent, and the diagnostic code is 6103. See 38 C.F.R. 4.85(b),
4.87, Diagnostic Codes 6100-6110 (1998 & 1999).

By regulatory amendment effective June 10, 1999, changes were made
to the schedular criteria for evaluation of hearing loss. See 64
Fed. Reg. 25208, 25209 (1999). Where the law or regulations change
while a case is pending, the version most favorable to the claimant
applies, absent congressional intent to the contrary. See Karnas v.
Derwinski, 1 Vet. App. 308, 312-13 (1991). The Board is therefore
required to consider the claim in light of both the former and
revised schedular rating criteria to determine whether an increased
evaluation for the veteran's bilateral hearing loss is warranted.
The effective date rule established by 38 U.S.C.A. 5110(g),
however, prohibits the application of any liberalizing rule to a
claim prior to the effective date of such law or regulation. Id.;
Rhodan v. West, 12 Vet. App. 55, 57 (1998). The Board notes that
the differences between the former criteria and the revised
criteria for rating hearing loss are relatively minor, and the RO
rated the veteran's hearing loss under the former and the revised
criteria.

In a rating decision dated December 1972, the veteran was granted.
service connection for bilateral hearing loss and assigned a 20
percent evaluation effective August 1972, under rating criteria
then in effect. Under the criteria. in effect when the veteran was
evaluated in 1972, an evaluation of 20 percent was assigned

- 4 -

whenever the average puretone decibel loss in one ear was between
63 and 69, with average loss between 63 and 69 in the other ear.

The veteran was afforded a VA audiological evaluation in August
1995, at which time puretone thresholds, in decibels, were as
follows:

HERTZ 
          500     1000     2000     3000      4000 
RIGHT        20       40       80       70        65 
LEFT         20       30       75       75        75 

Speech audiometry revealed speech recognition ability of 76 percent
in the right ear and of 80 in the left ear.

Under the rating criteria in effect prior to June 10, 1999, only a
10 percent evaluation was warranted whenever the percentage of
discrimination in one ear was between 76 and 82 with an average
puretone decibel loss between 58 and 65, and discrimination
percentage in the other ear was between 76 and 82 with average
puretone loss between 58 and 65. Therefore, under the criteria in
effect at the time of the October 1995 rating decision, the
veteran's bilateral hearing loss only warranted a 10 percent
evaluation, but a rating of 20 percent was continued, because that
evaluation had been in effect for 20 years and was protected from
reduction, under 38 C.F.R. 3.951 (1999).

Applying the revised criteria effective June 10, 1999, found in 38
C.F.R. 4.87 at Table VI to the veteran's examination results yields
a numerical designation of IV for each ear (between 58 and 65
percent average puretone decibel hearing loss, with between 76 and
82 percent speech discrimination). Entering the category
designations for each ear into Table VII produces a disability
percentage evaluation of 10 percent, under Diagnostic Code 6100.
However, the Board may not assign an evaluation less than the
protected 20 percent rating. In order to obtain a rating in excess
of 20 percent in the future, the veteran's hearing status would
have to meet the revised criteria for a rating in excess of 20
percent. At this time, entitlement to a

-5-

schedular evaluation in excess of 20 percent for bilateral hearing
loss, under either the former criteria or the revised criteria, is
not established. 38 U.S.C.A. 1155; 38 C.F.R. 4.85-4.87, Diagnostic
Code 6100 (1998 & 1999).

When evaluating an increased rating claim, the Board may affirm an
RO's conclusion that a claim does not meet the criteria for
submission for an extraschedular rating pursuant to 38 C.F.R.
3.321(b)(1), or it may reach such a conclusion on its own. See
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet.
App. 337, 338-339 (1996). At a personal hearing in October 1997,
the veteran testified that, due to his hearing loss, he was unable
to accomplished his life long dream of becoming a pilot, or work
for a police department or work as a machinist. He did not submit
any statements by prospective employers that he was denied
employment opportunities by reason of impaired hearing. He asserted
that his hearing loss had affected his career as a mortician, in
that it had prevented him from achieving what he considered to be
success. Nevertheless, he evidently worked full-time throughout his
adult life, and his employment was not of a type to be considered
marginal employment. The Board finds that there has been no showing
that the veteran's service-connected disability has caused marked
interference with employment (beyond that contemplated by the
rating schedule) or necessitated frequent periods of
hospitalization. In the absence of such factors, the Board
determines that the veteran's hearing loss disability is not
exceptional or unusual, and the criteria for assignment of an
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are not
met. See Bagwell, 9 Vet. App. at 239; Shipwash v. Brown, 8 Vet.
App. 218, 227 (1995).

As the preponderance of the evidence is against the claim of
entitlement to an increased rating for bilateral hearing loss, the
benefit of the doubt doctrine is not applicable, and the claim must
be denied. 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

6 -

ORDER 

An evaluation in excess of 20 percent for bilateral hearing loss is
denied.

JAMES A. FROST 
Acting Member, Board of Veterans' Appeals

7 -



